Title: From George Washington to George Clinton, 26 October 1777
From: Washington, George
To: Clinton, George

 

Dr Sir
Camp near White Marsh 15 Miles from Philadelpa Octob. 26: 1777.

Your favor of the 20th I received Yesterday afternoon, and feel much for the havoc and devastion committed by the Enemy employed on the North River. Their Maxim seems to be, to destroy where they cannot conquer, and they hesitate not, to pursue a conduct that would do dishonor to the Arms of the most savage Barbarians. I know your feelings upon the occasion, and regret, that you were not in a situation to check their progress. This procedure I hope will call forth the exertions of all and that in the course of Events, we shall have more solid grounds for triumph. A Copy of the Articles respecting General Burgoyn’s surrender reached me this morning for the first time.
When General Putnam informed me of the capture of Fort Montgomery, he wrote to Congress upon the subject. By the first Opportunity, I shall transmit them a Copy of your Letter now before me. I am happy you detained Colo. Malcom, as you found him so serviceable, and consent to his remaining, as long as you shall think him of essential use. As to his Regiment, it is now here. Had I been apprized of the circumstance you mention, before it marched, I would not have ordered it to join this Army.
I have the pleasure to inform you, that on the 22d Inst., about 1200 Hessians under the command of Count Donnop, attempted to storm our Fort at Red Bank and were repulsed with the loss of about 400 in killed—wounded & prisoners. The Count is among the prisoners & badly wounded—Our loss upon the occasion did not exceed thirty Two—and those were chiefly wounded. Immediately after the repulse, the Enemy retreated with great precipation and recrossed the Delaware as soon as possible. The next morning several of the Enemy’s Ships warped through the lower tire of Chivaux defrize and attacked Fort Mifflin and our Armed Vessels which were posted near it. The Canonade was severe & after a long continuance they were obliged to return. The Enemy on their part lost One large Ship said to be the Augusta of 64 Guns and a Frigate of 32. They were both burnt; whether from our shot or from what other cause is not ascertained. the large Ship had got on Ground. They seem’d much determined to carry these posts. I hope these disappointments will prevent their further attempts—However they are not yet done, there having been a Canonade this Morning. I am Dr Sir with great regard & esteem Yr Most Obedt sert

Go: Washington

 